     Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COt:RT
                            FOR THE DISTRICT OF MONTANA

A:\'IRO ELANSARI
       PLAINTIFF
               vs.                                             : CASE NO:
THE STATE OF MONTANA, AUSTIN KNUDSEN
(INDIVIDUAL CAPACITY), ANNE W. YATES
(INDIVIDUAL CAPACITY),
      DEFENDANTS


                           COMPLAINT AT LAW AND IN EQUITY

AND NOW, comes the Plaintiff, Amro Elansari, by and through himself.prose. to file the

instant complaint at law and in equity and in support thereof avers as follows:

                                       I. INTRODUCTION

1. The Plaintiff initiates the instant action against the Defendants by way of 42 U.S.C. § 1983 -

Civil Action For Deprivation of Rights - for an unconstitutional practice/ policy set forth by the

Defendants in the instant matter infringing on the rights of the Plaintiff in the instant matter

thereby giving rise to the instant complaint for relief at law and in equity.

2. The Defendant Attorney General in the instant matter sent the Plaintiff a letter ordering them

to desist from advertising themselves as a writer/ document preparer online to individuals in the

State of Montana (and many other states) for people who do not have lawyers under the penalty

of action for failure to do so (see attached Exhibit A).

3.ln civil cases. litigants have a statutory right. first embodied in the Judiciary Act of 1789, to

represent themselves. Stat. 73, 92 (1789). Similar language is codified at 28 U.S.C. § 1654

(1982). The right to counsel is not absolute in civil cases.This poses an interesting problem. On

the one hand, it has been suggested that the due process rights of civil litigants are not co-

terminous with those of criminal litigants simply because the inter- est in life or liberty is greater
      Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 2 of 10



than the interest in property. Hence. appointing counsel for the indigent civil litigant only in

some cases is justified. On the other hand, the civil litigant who is denied court-appointed

counsel and who cannot afford to hire a lawyer must represent himself in order to have his day in

court. The "choice" to appear pro sc may not truly be a choice under such circumstanccs.5 Most

pro se appearances by civil litigants are not voluntary but rather result because pro se litigants

cannot af- ford attorneys to represent them." Some litigants, of course, will be able to get an

attorney to take their case on a contingent fee basis. Many prose civil cases, however, are civil

rights cases or habeas corpus actions for injunctive relief which would not gencr- ate money

judgments.55 Thus, we cannot do in this instance what Judge Richard Posner would have us do:

subject the merits of every case to "the test of the market,"' 6 and assume that a civil litigant who

cannot retain counsel does not have a meritorious case. In civil rights cases brought under 42

U.S.C. § 1983, attorney's fees are available to the plaintifl's attorney under 42 U.S.C. § 1988 if

the plaintiff prevails on the merits. The vast majority of§ 1983 cases are, however, dismissed

before trial. Hence, this is not, as Posner suggests, an added incentive for attorneys to take civil

prose cases. Merritt, 697 F.2d at 770; Note, 55 Fordham L.Rev. at 1133-35, m1.162, 173-77.

4. a. The I'roSe Civil litigant'slnterest. The prose civil liti- gant's constitutionally protected

interest is in a meaningful opportunity to be heard. Obviously, valuation of this interest includes

the value of the underlying substantive claim which he may be ei- ther prevented or deterred

from bringing. It also includes the value of this opportunity itself. See Zeigler and Hermann, 47

N. Y. U.L.Rev. at 205-06 (cited in note 2) (pro se litigants deserve fair and efficient screening of

their claims) meaningful opportunity to be heard is a core due process value. As discussed above,

if one cannot proceed at all, one clearly has lost more than simply the damages or the injunctive

relief sought because the meaningful opportunity to be heard is itself a protected interest
      Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 3 of 10



5. In summary. pro se litigants in civil cases in federal court are entitled under the due process

clause to have their pleadings liberally construed by the courts under the Haines v Kerner

standard. and from this - is derived a right to assistance with '-'Tiling and typing and document

prep outside of legal assistance. From this. arises the fundamental right of the Plaintiff to contract

as a writer similar to other writers in the writing profession as on a job by job basis - which

makes the laws cited by Montana limiting the ability of the Plaintiff, an American citizen, from

marketing this constitutionally protected function to the people of Montana is entirely

unconstitutional and must be stricken as so.

6. The law that makes it so that people who cannot afford costly lawyers or paralegals supervised

costly lawyers is in and of itself unconstitutional and the law/ policy the Attorney General is

attempting to enforce as it pertains to advertising themselves as a writer for people who do not

have lawyers is unconstitutional as it is being applied to the Plaintiff and must be stricken as so.

7. The Plaintiff is seeking declaration that the law as it is being applied herein is unconstitutional.

8. Plaintiff is also seeking injunctive relief ordering the Defendants to desist from their harassing

/ discriminatory / unlawful / unconstitutional conduct under penalty of contempt of court.

                                 JURISDICTION AND VENUE

9. Jurisdiction exists in the instant matter pursuant to 42 U.S.C. 1983 - Civil Action for

Deprivation of Rights as the matter complained of involves individuals acting under the color of

state law and a constitutional challenge to an official practice, policy, or custom of the state.

10. Venue is appropriate because the Defendants are located in this state and the U.S. District

Court for Montana is the proper court to address constitutional issues as they pertain to the State

of Montana specifically.

                                             PARTIES
     Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 4 of 10



7. PLAINTIFF -Amro Elansari - the Plaintiff in the instant matter - with an address of

ADDRESS LINE I, ADDRESS LINE 2 (Redacted).

8. DEFENDANT - The State of Montana, represented by the Attorney General of Montana,

Austin Knudsen, Attorney General, and Anne W. Yates, Assistant Attorney General with an

address of555 Fuller Avenue, P.O. Box 200151, Helena, Montana 59620-0151.

                                      STATEMENT OF FACT

9. On July 15, 2021, the Plaintiff received a letter via certified mail from the Defendant dated

July 8, 2021 addressed herein as Exhibit A.

I 0. The letter states that the Plaintiff offering to draft pleadings for people and file legal

documents among other assistance constitutes practicing law without a license.

11. The Plaintiff directly contests that this law is unconstitutional;

       It prevents people who cannot afford lawyers or paralegals supervised by la.,.yers the

       chance to prepare their documents to access the civil justice system -

       It infringes on the fundamental right to freedom of contract between the Plaintiff to

       contract with others specifically for unlicensed writing and document preparation

       services

12. Supporting this claim of unconstitutionality requires an examination of declaring a practice,

policy, or custom unconstitntional and one of the landmark cases in the United States in this is

Gideon v. Wainwright, 372 U.S. 335 (1963) is a landmark United States Snpreme Court case in

which the Court unanimously held that in criminal cases states are required under the Sixth

Amendment of the U.S. Constitution to provide an attorney to defendants who are unable to

afford their own attorneys. The case extended the right to counsel, which had been found under
      Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 5 of 10



the Fifth and Sixth Amendments to impose requirements on the federal government, by imposing

those requirements upon the states as well. (emphasis added).

13. How about in the civil context 9 What if people cannot afford attorneys in the civil contest,

for example, in their eviction case. In the civil context, people do not have a right to an attorney

and this is very clear because Gideon v. Wainwright. 372 U.S. 335 (1963) only applies to

criminal cases.

14. So, in the instant matter, where there is no right to counsel in civil cases, but people in the

United States have a fundamental right to access the justice system, insofar that there is a

fundamental right to access the justice system individually as a prose litigant, the law described

in the instant matter makes it so that conswners / constituents in Montana only have the option of

obtaining (a) an expensive laV1yer or (b) an expensive paralegal supervised by a laV1yer.

15. What about (c) - a typist. If someone with a disability or a senior citizen not well with

computers wants a hand typing the forms to file a claim in the U.S. District Court for Montana -

for example - in a § 1983 case - and he cannot afford a $5,000 laV1yer - and he cannot afford a

paralegal supervised by a lawyer - does he not have the fundamental right to seek out a writer or

typist nearby to type the words on the document as they are dictated?

16. Moreover, does the writer not have a right to advertise themselves as an independent

contractor/ writer providing this writing service that people have a fundamental constitutional

right to (document preparation in order to access the civil justice system for prose litigants).

17. The U.S. District Court IFP Form states specifically - "did you pay a lawyer for preparing

this claim - yes or no" - no - I never represented myself to be a lawyer.
     Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 6 of 10



18. The U.S. District Court IFP Form states specifically - "did you pay a paralegal - typist - or

any other type of document preparation or writing service to prepare this petition" - yes - me -

the Plaintiff.

19. So in this case, Montana state law is actually going as far as prohibiting and preventing the

people of Montana from accessing the civil justice system as they are rightfully entitled to, and

the Defendants in the instant matter are wrongfully using the color of law to intimidate and

coerce the Plaintiff from engaging in this constitutionally protected practice.

20. Therefore, the letter sent by the Defendants dated July 8, 2021 is evidence of this

unconstitutional practice and must be declared unconstitutional as a matter of law.

21. The Defendants have absolutely no right whatsoever under the United States Constitution to

limit and prevent access to the justice system in the manner that they have. Many other states

have no regulations on paralegals. Moreover, many states have regulations as long as a person

maintains that they are a 'certified' paralegal versus an uncertified paralegal. Moreover, a typist

or someone who dictates is entirely different than being a 'paralegal' and the service of writing

and providing docwnent files emailed conveniently is an entirely different service than providing

paralegal or legal services, as proven in IRS representations of the same.

22. The Plaintiff - specifically - maintains a non-profit library of forms and documents - but the

labor and service of filling them out with names and dates and information for the convenience

of the filer is a labor that cannot go uncompensated for; and the limitation of which is plain

unconstitutional as a matter of law. Furthermore, the ad of the Plaintiff specifically states that

the Plaintiff is for people that do not have lawyers that need to file documents in court. The

people have a constitutional right to access the Court, and they need an online typist to organize

pdfs and put their words on paper for them, if they cannot read or write well, then does the
      Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 7 of 10



Attorney General of Montana / State of Montana have to make pro se litigants even further

disadvantaged by not being able to access more affordable document writing services??? -

This is the fundamental claim in this case - and the answer is absolutely not - there is no way in

the United States of America is this law and practice constitutional because it hinders access to

the justice system by actually going against individual citizens who cannot afford counsel from

at least having a reasonable chance from accessing the justice system.

23. The efforts of the Defendant State of Montana to limit the constitutional rights of its citizens

and the rights of American Citizens as a whole as evidenced in the instant matter is absurd and

unconstitutional in the clearest sense of the term.

24. The U.S. The Constitution was written before Montana was even a state - and this law

Section 37-61-201, Mont. Code Ann cited by the Defendants in the instant matter is

unconstitutional in every sense of the term.

25. The Supremacy Clause of the United States Constitution gives supreme weight to the

constitutional rights of the people - the citizens of the United States - over unconstitutional laws

such as the one complained of in the instant matter - and therefore judgment in favor of the

Plaintiff is mandated.

26. Plaintiff is seeking any and all applicable relief in the instant matter including but not limited

to declaratory relief in favor of the Plaintiff, injunctive relief ordering the Defendant's to desist

their unconstitutional conduct, compensatory damages for lost business to be assessed against the

individual capacity Defendants, as well as any and all other relief deemed necessary.

                                               COUNTI

            42 U.S.C. 1983 - CIVIL ACTION FOR DEPRIVATION OF RIGHTS
      Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 8 of 10



27. The Plaintiff incorporates by reference Paragraphs I through 26 as though set forth herein at

length.

28. The instant action is for civil action for deprivation of rights on the basis of an

unconstitutional practice or custom.

29. To impose liability under§ 1983 against a county, however, a plaintiff must show, inter alia,

"that [the plaintiff] possessed a constitutional right of which [the plaintiff] was deprived[.]"

Plumeau v. School District #40, 130 F.3d 432,438 (9th Cir. 1997) (citation omitted). "Liability

may attach to a municipality only where the municipality itself causes the constitutional violation

through 'execution of a government's policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official policy.' " Rosenbaum v. City

and County of San Francisco, 484 F.3d 1142, 1155 (9th Cir. 2007) (quoting Monell, 436 U.S. at

694 and Ulrich v. City and County of San Francisco, 308 F.3d 968,984 (9th Cir. 2002)).

30. The instant matter clearly shows the Attorney General attempting to enforce a policy or

custom unconstitutionally under the color of law.

31. The question of whether the enforcement is unconstitutional is a question of law in favor of

the Plaintiff, and so the Plaintiff is seeking a declaration of the same in this Court as well as

injunctive relief ordering the Defendant's to desist from the same.

32. Plaintiff is seeking any and all applicable relief in 'the instant matter including but not limited

to declaratory relief in favor of the Plaintiff, injunctive relief ordering the Defendant's to desist

their unconstitutional conduct, compensatory damages for lost business to be assessed against the

individual capacity Defendants, as well as any and all other relief deemed necessary.

                                          CONCLUSION
     Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 9 of 10



33. The story of the Plaintiff is simple - I - Amro Elansari - went to law school - to find out that

there was a constitutional error with the laws on medicinal cannabis. So - I challenged this law

(and still am) and in the process learned how to ½Tile briefs and motions. Since - I sued Best Buy

and Dell in Philadelphia - and when the judge tried to dismiss the case - I actually won the

appeal and had it reversed - because I had learned from the medical cannabis case. But the

lawyer that lost the Best Buy / Dell case initially for me let me know - it's not about the lawyer

you have - it is about the writing and research. So - I started my services for writing and research

and document prep - because I know the work that goes into preparing forms into PDFS from

working 5+ years as a writer as well (separate from this project which is only 2 years old).

Writing is an entirely separate labor from '"lawyering". I cannot represent anyone - whereas the

lawyer I used can have a client in Arizona who was injured sued in Philadelphia where he is

simply because he advertised to her online and (business) does business in Pennsylvania. In this

case, I am clearly and 100% not a la½yer, and a writer - for a much lower rate ($120) - llat rate -

any motion - brief - complaint - form - packet - response - research you need WRITTEN or

TYPED by SOMEONE WHO IS NOT A LAWYER (that's why it costs $120 - genius) - is

clearly 100% legitimate. Furthermore, my record of2,000 calls answered and 600 cases written

SHOWS the legitimacy of my writing service - and my feedback and results are exceptional -

with all facts disputed to be determined.

When I was in law school fighting to legalize medical cannabis on a constitutional basis - I kept

having this fantasy that there would be some "generous" lawyer that would be willing to help.

Then - I found that to be NONSENSE - and that EVERY la½yer wants $5,000 to take a case -

and half of them are incompetent nonetheless' Why? Because when America started, it wasn't as

wealthy as it is now. Now that banks and insurance companies are so inflated - lawyers are
     Case 6:21-cv-00057-BMM-KLD Document 2 Filed 07/27/21 Page 10 of 10



inflated to - and the average individual cannot access a lawyer without them spitting "$5.000 is

my minimum" in their face. The least one of the I00's of lawyers I've spoken to could have

guided me to is the prose packet for the county/ state being filed in. Can you believe it'!

I realized, in the United States of America, you have only one person you can trust, it is yourself:

and so educating yourself with writing and research is just about one of the most valuable

investments you can make for yourself - and that is why being a researcher and writer for people

has made people tremendously happy - results speak for themselves.

Ifthc Judge on this Court has a heart in any way - shape - or form - then he will think of all of

the old people - all of the senior citizens - all of the people with disabilities - all of the single

women - and all of the disadvantaged individuals I have helped over the past 2 years and 600+

cases and 2,000 calls taken - and declare the practice complained of herein unconstitutional.

                                          PRAYER FOR RELIEF

WHEREFORE, the Plaintiff hereby respectfully requests judgment to be issued in favor of the

Plaintiff as follows:

( 1) Declaratory Judgment - in favor of the Plaintiff striking Section 37-61-201, Mont. Code Ann

as unconstitutional

(2) Injunctive Relief - ordering Defendants Knudsen and Defendant Yates to desist from further

unconstitutional conduct.

(3) Compensatory Damages - in the amount of lost business caused directly and proximately by

the Defendant's conduct

(4) Any and all other relief deemed necessary and applic._::;a::,:.b,_,l_..._

DATED: July 16, 2021                                          Respectfully Submi
